In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 30, 2021

* * * * * * * * * * * *                               *        UNPUBLISHED
SABRINA CHAPPELL-STRICKLAND,                          *
                                                      *        No. 18-396V
                           Petitioner,                *
v.                                                    *        Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *        Stipulation; Measles-Mumps-Rubella
AND HUMAN SERVICES,                                   *        (MMR); Shoulder Injury Related to
                                                      *        Vaccine Administration (SIRVA).
                                                      *
                           Respondent.                *
*    * *     *    *   *    * * * *           *   *    *

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

        On March 15, 2018, Sabrina Chappell-Strickland (“petitioner”), filed a petition for
compensation in the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1).
Petitioner received a measle-mumps-rubella (“MMR”) vaccination, which is contained in the
Vaccine Injury Table, in her right arm on May 23, 2016. Petitioner alleges that as a result of
receiving the MMR vaccine, she suffered the onset of a right shoulder injury within the Table
timeframe, or alternatively, that the vaccine caused her right shoulder injury, and that she
experienced symptoms of the injury for more than six months.

       On January 27, 2021, I issued formal Findings of Fact pertaining to the MMR vaccine’s
administration. Findings of Fact (ECF No. 78).

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
        On March 30, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 84). Respondent denies that
petitioner sustained a Table injury, denies that the vaccine either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that petitioner’s current
disabilities are the result of a vaccine-related injury. Id. at ¶ 6. While maintaining their
respective positions, the parties nevertheless now agree that a decision should be entered
awarding the compensation described in paragraph 6 of the stipulation, which is attached hereto
as Appendix A. Id. at ¶ 7.

       The stipulation awards a lump sum of $57,500.00 ($55,000.00 for pain and suffering,
and $2,500.00 for past unreimbursed expenses) in the form of a check payable to petitioner.
This amount represents compensation for all damages that would be available under 42 U.S.C. §
300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                               )
SABRINA CHAPPELL-STRICKLAND,                   )
                                               )
                    Petitioner,                )       No. 18-396V        ECF
                                               )
               V.                              )       Special Master Gowen
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                Respondent.                    )
--------------)

                                          STIPULATION

       The pai1ies hereby stipulate to the following matters:

       1.   Petitioner, Sabrina Chappell-Strick.land, filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the

"Vaccine Program").       The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the measles-mumps-rubella ("MMR") vaccine, which is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2.   On May 23, 2016, petitioner received MMR vaccine in the right arm.

       3.   The vaccine was administered within the United States.

       4.   Petitioner alleges that, as a result of receiving the vaccine, she suffered the onset of a

right shoulder injury within the Table timeframe, or alternatively, that her vaccine caused her

right shoulder injury, and that she experienced symptoms of the injury for more than six months.

       5.   Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her alleged injuries.
       6.      Respondent denies that petitioner sustained a Table injury, denies that the vaccine

either caused or significantly aggravated petitioner's alleged injury or any other injwy, and

denies that petitioner's current disabilities are the result of a vaccine-related injury.

        7.     Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after an entty of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                  A lump sum of $57,500.00 ($55,000.00 for pain and suffering, and $2,500.00 for
                  past unreimbursed expenses), in the form of a check payable to petitioner. This
                  amount represents compensation for all damages that would be available under 42
                  U.S.C. § 300aa-15(a), including past unreimbursed expenses and pain and
                  suffering.

        9.     As soon as practicable after the entty of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. Section 300aa-2l(a)(l ), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys' fees and costs incurred in

proceeding upon this petition.

        I 0.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or


                                                    2
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       11.    Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-15(i), subject to the availability of sufficient statutory funds.

        12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past wrreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

        13.   In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the vaccine administered on May 23, 2016, as alleged by petitioner

in a petition for vaccine compensation filed on or about March 15, 2018, in the United States

Court of Federal Claims as petition No. 18-396V.


                                                   3
       14.    If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the pai1ies.

       15.    If the special master fails to issue a decision in complete confonnity with the te1ms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   TI1is Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above.     There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to.   The parties fut1her agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and futther, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner sustained a Table injury, or that the

vaccine either caused or significantly aggravated petitioner's alleged injury or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4
  Respectfully submitted,

  PETITIONER:

        .   . / c ..
                  I
            v- -, I .. ··
           -
      '\ ' ', .____>.,__~
                  .•      .

  SABReyA CHAPPELL-STRICKLAND
                              - -.i,,
                                 --------



  ATTORNEY OF RECORD FOR                        AUTHORIZED REPRESENTATIVE
  PETITIONER:                                   OF THE ATTORNEY GENERAL:



                                                ~'-L/\~9i7 ~
                                                HEATHER L. PEARLMAN
                                                Acting Deputy Director
                                                Torts Branch
                                                Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146

  AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
  OF THE SECRETARY OF HEALTH                    RESPONDENT:
  AND HUMAN SERVICES:

                                                ~ R.. L,U~~.)
CAPTv& ~ , v#Sc.-, ~~                                b-...f l ; j e ~ L V ~ ~
  TAMARA OVERBY                       ()        DARRYL R. WISHARD
  Acting Director, Division of Injury           Assistant Director
  Compensation Programs                         Torts Branch
  Healthcare Systems Bureau                     Civil Division
  U.S . Department of Health                    U.S . Department of Justice
  and Human Services                            P.O. Box 146
  5600 Fishers Lane, 08Nl46B                    Benjamin Franklin Station
  Rockville, MD 20857                           Washington, DC 20044-0146
                                                Tel: (202) 616-4357
                                                danyl.wishard@usdoj.gov

  Dated:    03 f.30/zoz I

                                            5